[Cite as State ex rel. Koller v. Sutula, 132 Ohio St. 3d 524, 2012-Ohio-3834.]




    THE STATE EX REL. KOLLER, APPELLANT, v. SUTULA, JUDGE, APPELLEE.
  [Cite as State ex rel. Koller v. Sutula, 132 Ohio St. 3d 524, 2012-Ohio-3834.]
Court of appeals’ judgment dismissing complaint for writs of mandamus and
        procedendo affirmed.
    (No. 2012-0434—Submitted August 22, 2012—Decided August 30, 2012.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                                No. 97173, 2012-Ohio-369.
                                   __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
complaint of appellant, Kevin Koller, for writs of mandamus and procedendo to
compel appellee, Cuyahoga County Court of Common Pleas Judge Kathleen Ann
Sutula, to enter a lawful sentence for him. “Neither mandamus nor procedendo
will issue if the party seeking extraordinary relief has an adequate remedy in the
ordinary course of law.” State ex rel. Hudson v. Sutula, 131 Ohio St. 3d 177,
2012-Ohio-554, 962 N.E.2d 798, ¶ 1.                  Koller’s allied-offense claims are
nonjurisdictional and are not cognizable in an extraordinary-writ action, and
Koller had an adequate remedy in the ordinary course of law to raise his claims in
an appeal from his sentencing entry. See State ex rel. Agosto v. Gallagher, 131
Ohio St. 3d 176, 2012-Ohio-563, 962 N.E.2d 796, ¶ 3. Koller’s double-jeopardy
claim was also remediable by appeal rather than by extraordinary writ. See
Hudson at ¶ 1.
                                                                         Judgment affirmed.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                                   __________________
        Kevin Koller, pro se.
                                ______________________